Order entered September 18, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00985-CR

                           RANDY LOPEZ MILLS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1422077-S

                                         ORDER
                      Before Justices Lang-Miers, Brown, and Schenck

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE